Blandford, Justice.
Eelix Watts brought his action of ejectment to recover a certain tract of land lying in- the city of Columbus. Upon the trial of the case, there was a great deal of evidence pro and con, some tending to show that the property sued for belonged to Watts, and other testimony tending to show that it did not. Watts obtained a verdict in his favor. A motion for a new trial was made by the defendant ; the court granted the motion, and the plaintiff excepted.
It was asserted by counsel for the plaintiff in error that the verdict was demanded by the evidence. On looking closely into the facts of the case as shown by the record, we do not think the verdict was absolutely demanded by the evidence. The evidence was conflicting, and we think it was a case in which the court below might exercise its discretion to grant a new trial.
Judgment affirmed.